DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               JANE DOE,
                                Appellant,

                                     v.

 UNIVERSITY HOSPITAL, LTD., and ROBERT DAVID KAPLAN, M.D.,
                         Appellees.

                              No. 4D19-370

                              [April 23, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE 18-022388.

  Christopher J. Bailey, Coconut Grove, and Maria T. Santi of Health and
Medicine Law Firm, Coral Gables, for appellant.

  Walter J. Taché and Magda Rodriguez of Tache, Bronis, Christianson
and Descalzo, P.A., Miami, for appellee University Hospital, Ltd.

  Therese A. Savona of Cole Scott & Kissane, P.A., Orlando, for appellee
Robert D. Kaplan, M.D.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.